MORRISON, C. J.
This action was brought for the recovery of one thousand and forty dollars and ten cents for the wrongful conversion by defendants of certain railroad ties, the property of the plaintiff. The case was tried by the court without the intervention of a jury, and the following are the findings of fact and the conclusions of law upon which judgment was rendered for the plaintiff:
“(1) That the defendants, L. B. Doe, George H. Kimball and Charles W. Mott, were, at all the times mentioned in the complaint, and still are, copartners, doing business in the city and county of San Francisco, state of California, under the firm name and style of Doe, Kimball & Co.; (2) that on the fourth day of July, 1882, at the said city and county of San Francisco, the plaintiff here was possessed, as of his own property, of said personal property, viz., two thousand and seventy pieces of timber, called railroad ties; (3) that said railroad ties were of the value of eight hundred and ninety and ten-hundredths dollars lawful money of the United States, on said fourth day of July; (4) that while plaintiff was so possessed of said property on said fourth day of July, 1882, the said defendants took, seized, and carried away and converted the same to their own use, without the permission or consent, and against the will, of plaintiff. Wherefore, as conclusions of law from the foregoing findings of facts, the *588court finds that the plaintiff is entitled to a judgment against the defendant herein for the sum of eight hundred and ninety dollars and ten cents, together with interest thereon from the first day of January, 1883, at the rate of seven per cent per annum, amounting,” etc.
A motion was made for a new trial, which was denied, and this appeal is from the judgment and order.
There is no seriously contested question of law in the case, but the contention is that some of the findings are not supported by the evidence. A careful examination of the transcript in' the case fails to support the contention of the appellants. We think there was sufficient evidence to justify the findings, and on such findings the judgment properly passed for plaintiff. It is sufficient to say that, upon the main points in the case, there was a substantial conflict in the evidence, and in such cases it is the well-settled rule that this court will not interfere with the judgment. Judgment and order affirmed.
We concur: Myrick, J.; Thornton, J.